Citation Nr: 1533269	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-29 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied service connection for tinnitus.  In September 2011, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013.  On August 29, 2013, the Veteran filed a timely substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only with respect to  tinnitus.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless, electronic claims processing systems.  

As a final preliminary matter, the Board notes in the rating decision on appeal, in addition to tinnitus, the RO denied service connection for hearing loss, and that the Veteran also addressed that disability in his September 2011 NOD.  As indicated above, however, the Veteran has only perfected an appeal of the tinnitus claim.  Hearing loss was not mentioned in his substantive appeal, in which he noted only that he only wished to appeal the denial of tinnitus.  See August 2013 Substantive Appeal (marking "only appealing these issues" box, listing "Tinnitus," and noting "ringing in my ears"); see also August 2013 Statement in Support of Claim (describing ringing in ears).  

However, in October 2014-well after the expiration of the  time period for perfecting an appeal as to hearing loss-the Veteran's representative referenced hearing loss in a statement provided in lieu of VA Form 646 (Statement of Accredited Representative in Appealed Case); the representative also referenced hearing loss in the June 2015 brief filed with the Board.  Notably, the AOJ has not waived the substantive appeal requirement for hearing loss.  See October 2014 DRO Conference Report.  To whatever extent the Veteran's representative may be attempting to reopen the previously-denied hearing loss claim, the RO has not adjudicated such a matter.  Hence, that matter is not properly before the Board and is thus referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has credibly asserted exposure to noise during service.

3.  Although no tinnitus was documented during service, competent, credible, and probative lay evidence indicates that the Veteran experienced ringing in his ears during service and that he has continued to experience tinnitus to the present.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court of Appeals for Veterans Claims (Court) recently held that tinnitus is an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has y held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in such event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses relating to tinnitus.  The Veteran's Form DD-214 shows that his military occupation specialty was light weapons infantry.  He reports that he fired the M-60 machine gun in basic training, that the ear plugs fell out while he was firing, and that he had a ringing in his ears that day.  See August 2013 Veteran's Statement in Support of Claim.  He states that the ringing has not gone away since that day and has gotten worse over time.  Id.  He states that, when he was younger, he did not think to bring his tinnitus condition to the attention of medical personnel.  Id.

During an August 1991 hearing at the RO concerning a separate service connection issue, the Veteran mentioned ringing in his ears.  He thought it "[m]ight be due to loud noises or ear damage."

During an August 2007 VA audiology consultation, the Veteran reported his tinnitus as constant and bilateral.  

During a March 2011 VA audiology consultation, the Veteran reported a notable increase in tinnitus over the last several years and sought a hearing aid to help relieve the symptoms.

In May 2011, the Veteran underwent VA audiology examination.  The VA examination report notes that the Veteran complains of tinnitus and that the ringing is distracting during his daily activities.  The report notes rifle, machine gun fire, heavy equipment noise and demolitions in the military history of noise exposure.  The report notes occupational noise from building construction, welding, and sky-diving (aircraft noise).  The report states the reported onset is "gradual (progressively worsening)."  The VA examiner noted the Veteran's normal hearing results at the time of leaving the military, the Veteran's employment in welding, construction, and sky-diving, and the Veteran's stroke, before concluding that his tinnitus was not caused by his military service.  

The Veteran has also submitted statements from friends who confirm that the Veteran has complained of buzzing or ringing in his ears for years.  See July 2011 Statements; April 2011 Statement.

Turning first to whether the Veteran has a current disability of tinnitus, such has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  Here, the Veteran reported ringing in his ears during VA audiology consultation in 2007 and 2011 and examination in 2011.  It is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  

With regard to the in-service injury or disease requirement, , as noted, service treatment records document no reference to tinnitus.   However, the Veteran stated that he was exposed to gunshot noise during his time in basic training and that his ears began ringing immediately.  The Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2) (2014); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, although the record does not document \a specific incident of in-service acoustic trauma, given such assertions, and the fact that the Veteran's DD 214 documents that the Veteran was a light weapons infantryman, the Board finds the Veteran's reports of in-service noise exposure as consistent with the circumstances of his service.  

As for the requirement of a nexus between the in-service event, injury or disease and the current disability, the Board finds, resolving all reasonable doubt in the Veteran's favor, such a nexus is established in this case.  The Veteran asserts that that he has had constant tinnitus since his military service and that his tinnitus worsened over time.  The Veteran's statements are reconcilable with the apparent lack of complaints of tinnitus during service, as he explained that he did not know that the ringing was a condition which should be brought to the attention of medical personnel.  See August 2013 Statement in Support of Claim.  Indeed, the Veteran mentioned ringing in his ears during a  hearing on another matter  twenty years before filling a claim.  See August 1991 RO Hearing Tr., p. 11.  The Board finds no reason to question the veracity of the Veteran's assertions as to the onset and continuity of tinnitus. 

The Board acknowledges that the May 2011 VA examiner found no likely nexus between the Veteran's military service and his current tinnitus.  However, the examiner did not address the shift in hearing thresholds between the Veteran's entrance and separation examinations in relating the Veteran's tinnitus to hearing loss.  The examiner also was not provided with the Veteran's full record.  The examiner did not have the benefit of the Veteran's August 2013 statements that the ringing began in service and has continued to the present.  The examiner reported "gradual" as the date of onset.  The examiner noted that his conclusion was conditioned on the absence of military medical records to the contrary; however,  the Veteran has subsequently explained that when he was younger he did not know to inform the medical professionals of his tinnitus.  Under these circumstances, the VA medical opinion is assigned little probative weight.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56. 

In this case, given the competent, credible and probative lay assertions of in-service noise exposure, and as to the nature, onset, and continuity of symptoms of tinnitus,  and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for tinnitus are met. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


